Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application; which is a CON of Serial Number 17/047032, now US Patent 11,447,882; which is a 371 of PCT/US2019/026814.

Election/Restrictions
Applicant's election with traverse of claims 11-20 in the reply filed on 11/30/2022 is acknowledged.  The traversal is on the ground(s) that there is no separate classification, no separate status, and no different field of search.  This is not found persuasive because method and product claims have different classifications, different status in the art, and different fields of search as indicated previously
The requirement is still deemed proper and is therefore made FINAL.
	Claims 1-10 are withdrawn from consideration as being directed to a nonelected invention.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

	It is noted that the claimed invention is directed to a method.  The examiner suggests amending the abstract to reflect same.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.

The disclosure is objected to because of the following informalities listed below.
Appropriate correction is required.
	In paragraph 0001, the lineage should be updated to reflect maturation into US Patent 11,447,882.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 18 lines 2-3, from which claims 19-20 depend, the phrase “a low overpotential of less than 15 mV and 155 mV, respectively” is deemed vague and confusing.  Is the potential less than 15 or less than 155 or in the range of?  Also, the term “respectively” generally refers to two items.  It is not clear what two items are being referred to.  Clarification and appropriate amendments are requested.
	In claim 18 line 4, the phrase “less than 1.5V” is confusing and appears to be contradicting as a voltage is already recited in lines 2-3.
	In claim 20, the phrase “a current density of at least 100 mA/cm2” is confusing and appears to be contradicting as a current density of 10 mA/cm2 is already required in claim 18, from which claim 20 depends.  The same issue applies to the overpotential and the other current density recited.


Claim Rejections - 35 USC § 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sun et al. (2016/0289849).
Sun discloses a bifunctional water splitting catalyst (title) in which a catalyst includes a conductive substrate coated with a metal-phosphorus-derived film (0002) and is used for electrocatalytic water splitting including hydrogen evolution reactions and oxygen evolution reactions (0003).  The metal for the phosphide can be iron and nickel (0003) and an anode/cathode configuration can be utilized (0028).  However, the prior art fails to teach HER at the cathode and OER at the anode.
It is noted that Sun specifically teaches hydrogen evolution reactions and oxygen evolution reactions (0003) using an anode/cathode configuration (0028).  Since both limitations are taught, it would be inherent that HER occurs at the cathode and OER at the anode.  Regardless, to have HER occur at the cathode and OER at the anode would have been obvious because both reactions occur using an anode/cathode configuration.
Regarding claim 12, Sun teaches varying compositions including 50% (0075).
Regarding claim 13, Sun teaches iron and nickel phosphide (0003) including dinickel phosphide (Table 5).
Regarding claim 14, Sun teaches varying compositions (0075).
Regarding claims 15-16, the applicant requires a specific loading amount.  Sun teaches a loading amount of 1.53 mg/cm2 (0113).  To vary loading amounts would have been obvious depending on the desired final product in the absence of a showing of unexpected results.
Regarding claim 17, Sun teaches nickel foams (0131).
Regarding claim 18, Sun teaches a current density between 5 and 10 mA/cm2 for a 1M KOH solutions (0064) and a overpotential of -93 to -94 mV (0080).
Regarding claim 19, the applicant requires a specific porosity.  Sun teaches a porous morphology (0101).  To vary porosity would have been obvious given Sun’s teaching in the absence of a showing of unexpected results.
Regarding claim 20, Sun teaches a current density of 1000 mA/cm2 (0098) and a overpotential of -93 to -94 mV (0080).

Relevant Art
	The following references have been cited:
	With respect to HER, Dai et al. (WO 2016/011342) teaches of using hydrogen evolution reaction to form an electrocatalyst used for water splitting.
With respect to OER, Zhou et al. (PNAS article) teaches of using oxygen evolution reaction to form a highly active catalyst use for electrocatalytic water splitting.
	With respect to both HER and OER, Cronin et al. (CA 2854715) teaches of performing water splitting by using simultaneously OER and HER.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        12/14/2022